Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a core semiconductor layer having a plurality of processor cores therein, the core semiconductor layer being electrically connected with the semiconductor wafer and the interconnection structure, wherein the core semiconductor layer, the semiconductor wafer, and the interconnection structure together are configured to function as a hierarchical mesh network” in Claim 6, “the first and second surfaces of the interconnection structure are directly bonded to the semiconductor wafer and the core semiconductor layer, respectively” in Claim 8, “a plurality of semiconductor expansion layers each being electrically connected with the core semiconductor layer, the semiconductor wafer, and the interconnection structure” in Claim 9, “a package substrate electrically connected with the core semiconductor layer, the semiconductor wafer, and the interconnection structure, the package substrate having a plurality of terminals at a surface thereof, the terminals being configured for electrical connection with a component external to the microelectronic package” in Claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 12, 13, 17 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi (U.S. Patent Pub. No. 2003/0005399).
Regarding Claim 1
	Igarashi discloses a microelectronic assembly, comprising: a semiconductor wafer (190, FIG. 30) having first and second opposite surfaces extending in first and second horizontal orthogonal directions, the semiconductor wafer having a grid of network nodes (908, FIG. 1) electrically connected to one another via local adjacent connections (901, 903) each extending in only one of the first and second horizontal orthogonal directions; and an interconnection structure (180, FIG. 29) comprising a low-loss dielectric [0162, 0165] material (191-199) and having first and second opposite surfaces extending in third and fourth horizontal oblique directions (173, FIG. 27) that are each oriented at an oblique angle relative to the first and second directions [0154], the interconnection structure having electrical connections including local oblique connections each extending in only one of the third and fourth horizontal oblique directions, wherein the semiconductor wafer is directly bonded to the interconnection structure such that each of the network nodes is electrically connected with at least one of the other network nodes, without adhesives, through at least one of the local adjacent connections and at least one of the local oblique connections (FIG. 30).

	Regarding Claim 2
	FIG. 27 of Igarashi discloses the semiconductor wafer further includes longer unidirectional connections each extending in only one of the first or second horizontal orthogonal directions, each of the longer unidirectional connections extending between non-adjacent ones of the network nodes that are spaced apart from one another along only one of the first or second horizontal orthogonal directions.

	Regarding Claim 3
	FIG. 27 of Igarashi discloses the interconnection structure further includes longer oblique connections each extending in only one of the third or fourth horizontal oblique directions, each of the longer oblique connections providing at least a portion of a respective electrical connection between non-adjacent ones of the network nodes that are spaced apart from one another along only one of the third or fourth horizontal oblique directions.

	Regarding Claim 4
	FIG. 28 of Igarashi discloses the oblique angle is 45 degrees [0156].

	Regarding Claim 5
	FIG. 30 of Igarashi discloses the low-loss dielectric material is one or more of glass, quartz, sapphire, benzocyclobutene (BCB) or ZIF [0162, 0165].

	Regarding Claim 10
	FIG. 30 of Igarashi discloses the low-loss dielectric material is incompatible with processing used for semiconductor elements having active semiconductor devices therein [0162, 0165].

	Regarding Claim 12


	Regarding Claim 13
	FIG. 30 of Igarashi discloses the low-loss dielectric material is incompatible with processing used for semiconductor elements having active semiconductor devices therein [0162, 0165].

	Regarding Claim 17


	Regarding Claim 18
	FIG. 27 of Igarashi discloses forming longer oblique connections on the surface of the interconnection structure, the longer oblique connections each extending in only one of the third or fourth horizontal oblique directions, each of the longer oblique connections providing at least a portion of a respective electrical connection between non- adjacent ones of the network nodes that are spaced apart from one another along only one of the third or fourth horizontal oblique directions.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Igarashi, in view of Pande (U.S. Patent Pub. No. 2015/0358393). 
	Regarding Claim 6
	Igarashi discloses Claim 1. 
Igarashi fails to explicitly disclose “a core semiconductor layer having a plurality of processor cores therein, the core semiconductor layer being electrically connected with the semiconductor wafer and the interconnection structure, wherein the core semiconductor layer, the semiconductor wafer, and the interconnection structure together are configured to function as a hierarchical mesh network”.
	FIG. 3 of Pande discloses a similar microelectronic assembly, comprising a core semiconductor layer having a plurality of processor cores (132) therein, the core semiconductor layer being electrically connected with the semiconductor wafer and the interconnection structure, wherein the core semiconductor layer, the semiconductor wafer (130), and the interconnection structure (131) together are configured to function as a hierarchical mesh network [0026]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Pande. The ordinary artisan would have been motivated to modify Igarashi in the above manner for the purpose of improving computer performance (Para. 2 of Pande).

	Regarding Claim 7
	FIG. 3 of Pande discloses the hierarchical mesh network is configured such that a maximum of two hops is needed for an electrical signal to travel from any one of the .

Claims 8 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Igarashi and Pande, in view of Oashi (U.S. Patent Pub. No. 2003/0064553).	Regarding Claim 8
	Igarashi as modified by Pande discloses Claim 6, wherein the first surface of the interconnection structure is directly bonded to the semiconductor wafer (FIG. 30). 
Igarashi as modified by Pande fails to disclose “the first and second surfaces of the interconnection structure are directly bonded to the semiconductor wafer and the core semiconductor layer, respectively”.
	FIG. 2 of Oashi discloses a similar microelectronic assembly, wherein the first and second surfaces of the interconnection structure (2-10) are directly bonded to the semiconductor wafer (1) and the core semiconductor layer (26), respectively. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Oashi. The ordinary artisan would have been motivated to modify Igarashi in the above manner for the purpose of improving wiring density (Para. 8 of Oashi).

	Regarding Claim 19
	Modified Igarashi discloses directly bonding the semiconductor wafer or the interconnection structure to a core semiconductor layer having a plurality of processor cores therein, the core semiconductor layer being electrically connected with both the .

Claims 9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Igarashi and Pande, in view of Satoh (U.S. Patent Pub. No. 2010/0065846).	Regarding Claim 9
	Igarashi as modified by Pande discloses Claim 6. 
Igarashi as modified by Pande fails to disclose “a plurality of semiconductor expansion layers each being electrically connected with the core semiconductor layer, the semiconductor wafer, and the interconnection structure”.
	FIG. 1 of Satoh discloses a similar microelectronic assembly, comprising [0026] a plurality of semiconductor expansion layers (3-5) each being electrically connected with the core semiconductor layer (7), the semiconductor wafer (4), and the interconnection structure (41). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Satoh. The ordinary artisan would have been motivated to modify Igarashi in the above manner for the purpose of preventing signal reflection (Para. 17 of Satoh).

	Regarding Claim 11
	FIG. 1 of Satoh discloses a package substrate (32) electrically connected with the core semiconductor layer, the semiconductor wafer, and the interconnection .

Claims 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Igarashi, in view of Farrar (U.S. Patent Pub. No. 2006/0211153)
	Regarding Claim 14
	Igarashi discloses Claim 13. 
Igarashi fails to disclose “before the directly bonding, rotationally aligning the surface of the interconnection structure relative to the surface of the semiconductor wafer such that the third and fourth horizontal oblique directions are each oriented at the oblique angle relative to the first and second horizontal orthogonal directions”.
	FIG. 14 of Farrar discloses a similar method of forming a microelectronic assembly, comprising before the directly bonding, rotationally aligning the surface of the interconnection structure relative to the surface of the semiconductor wafer such that the third and fourth horizontal oblique directions are each oriented at the oblique angle relative to the first and second horizontal orthogonal directions [0079]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Farrar. The ordinary artisan would have been motivated to modify Igarashi in the above manner for the purpose of forming angles lines (Para. 12 of Farrar).

	Regarding Claim 15


	Regarding Claim 16
	Farrar discloses the reticle has a rectangular shape (FIG. 5), and the semiconductor wafer has a maximum length and a maximum width in the respective first and second horizontal orthogonal directions, the maximum length and the maximum width being less than or equal to than a length and width of a maximum square overlap area resulting from overlying the reticle with an identical reticle rotated to the oblique angle relative to the reticle (FIG. 6).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Igarashi, in view of Pasquale (U.S. Patent Pub. No. 2015/0126042)
	Regarding Claim 20
	Igarashi discloses Claim 13. 
Igarashi fails to disclose “directly bonding and electrically connecting a plurality of semiconductor expansion layers to the semiconductor wafer, without the use of the conductive bonding material”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Igarashi, as taught by Pasquale. The ordinary artisan would have been motivated to modify Igarashi in the above manner for the purpose of suitability for semiconductor processing (Para. 29 of Pasquale).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892